Citation Nr: 1604231	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  03-31 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the San Juan, the Commonwealth of Puerto Rico Regional Office (RO) which determined, in pertinent part, that new and material evidence had not been received to reopen the Veteran's claim of entitlement to cervical spine degenerative disc disease and cervicalgia.  The case was subsequently transferred to the Huntington, West Virginia, RO.  

In June 2006, the Board remanded the Veteran's appeal to the RO for additional action.

In May 2007, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).

In October 2009, the Court, in pertinent part, vacated that portion of the Board's decision that determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder and remanded that issue to the Board for additional action.

In June 2010 the Board reopened the claim based upon submission new and material evidence and remanded the issue for additional development; the claim now returns for appellate review.  


FINDING OF FACT

The more probative evidence fails to demonstrate that the Veteran has a cervical spine disability that is related to his active duty service or to any service-connected disability.



CONCLUSION OF LAW

The criteria for the establishment of service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

The RO provided VCAA notice with respect to the Veteran's claims.  The RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners" Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

The Veteran seeks service connection for a cervical spine disability that he claims is related to his active duty service or alternatively as a result of a facial laceration incurred during active duty service which led to a service-connected residual scar.  There is no competent, probative evidence linking his cervical spine disability to his active duty military service, to any incident thereof, or as secondary to any service-connected disability and therefore the claim must be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Veteran is currently diagnosed with degenerative arthritis of the cervical spine and multi-level degenerative disc disease of the cervical spine as noted in the March 2014 VA examination.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Veteran has repeatedly reported that during his service in Vietnam he had an accident in which he reportedly ran into a paint shed in the middle of the road during a training exercise and hit his face.  The Veteran also contends that this accident caused his current cervical spine disability.  The Veteran was treated for a laceration of the face during his active duty service.  The Veteran's service treatment records do not note the cause or circumstances of the stitches required for a facial laceration.  Additionally, the Veteran's December 1969 separation examination fails to note any complaint or diagnosis of a cervical spine disability.  Moreover, on his Report of Medical History at separation, the Veteran affirmatively denied having any back trouble of any kind, arthritis, or bone, joint, or other deformity.  In addition, on this same report, the Veteran affirmatively noted he suffered from asthma and shortness of breath.  

The Veteran contends that his neck has bothered him since 1970 as a result of the incident in service.  However, based on the above, it is improbable that Veteran would have been suffering from neck pain at separation and not noted it, yet noted other items on his Report of Medical History.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., concurring) (the absence of a notation in a record may be negative evidence if the fact at issue normally would have been recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing FED. R. EVID. 803 (7)).

The Veteran was afforded a VA examination in July 2000 in which the Veteran reported that he had problems with and was treated for cervicalgia (neck pain) of a muscular nature beginning in 1970.  The July 2000 VA examiner diagnosed the Veteran with cervicalgia and cervical discogenic disease.  No opinion as to the etiology of the Veteran's cervical spine disability was provided. 

Subsequently, an August 2002 VA treatment record stated that "this is a Vietnam Veteran who has chronic pain in the upper back and neck because of an injury in the military."  There was no explanation regarding the statement and the statement appeared to be a report of facts from the Veteran.  Moreover, the Court has held that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As no opinion as to etiology was provided in the July 2000 VA examination, the Veteran was afforded another VA examination in March 2014.  The March 2014 examiner determined that the Veteran's cervical spine condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further determined that the Veteran's cervical spine disability was less likely than not proximately due to or the result of the Veteran's service-connected facial scar.  In this regard the examiner noted that the Veteran's in-service laceration to the nose was noted to be minor and no associated neck injury was documented there or in the Veteran's separation examination.  The examiner stated he was unable to establish a nexus between the in-service laceration and the Veteran's cervical spine disability because there was no objective evidence in the service treatment records verifying how the Veteran obtained the laceration as there was no description of the incident.  The service treatment records merely mentioned the removal of the stiches and that the laceration was minor.  Finally, the examiner opined that the Veteran's cervical spine disability did not originate during active service and was not aggravated beyond its natural progression or chronically worsened as a result of his scar residuals or other service-connected disabilities including prostate cancer in remission, erectile dysfunction, and hemorrhoids.  The examiner explained that degenerative changes to the cervical spine are part of the normal aging process are common in the general population beginning as early as the second decade of life.  Previous neck injuries, muscle strains, arthritis of the cervical spine, and genetic predisposition increase the risk of early development of cervical disc degeneration.  In this regard the examiner noted the Veteran was a smoker and had job related neck stress including carrying a camera around his neck as a police photographer for 20 years.  The examiner determined that these two factors, along with age, were most likely the cause of the Veteran's cervical spine disability.  

The Board notes that while the Veteran has a current cervical spine disability, there are no in-service reports of any cervical spine injury or complaints of pain.  However, even assuming that the Veteran did suffer from neck pain post-service, the Board finds that the medical evidence regarding the etiology of his current disability is more probative than the Veteran's lay statements.  The March 2014 VA examination reflected review of the Veteran's treatment records and provide reasoned medical opinions regarding likely etiology of the Veteran's cervical spine disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The March 2014 opinion regarding the etiology of the Veteran's cervical spine disability is the most probative medical evidence addressing the etiology of the Veteran's cervical spine disability.  This opinion is probative because it is factually informed, medically based, and responsive to the inquiry.  The examiner provided a full and complete rationale for the opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to this opinion is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinion is entitled to the most probative weight regarding the etiology of the Veteran's cervical spine disability.

Although the Veteran can attest to having pain in his neck, as this is within the common knowledge of lay persons, the factual picture presented here is complex.  Whether the Veteran's current cervical spine disability can be linked to any contemporary facial laceration or the injury that caused same in service cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's cervical spine disability is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that both the Veteran's nexus determinations in this regard are not probative of whether the Veteran has a current cervical spine disability related to his active duty service, any incident therein, or secondary to any service-connected disability.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has a current cervical spine disability that is related to his active duty service or to any service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, to the extent he may be in this case, it is within the competence of the lay adjudicator to also reach a similar conclusion to the March 2014 VA examiner.  Thus, upon review of the overall factual picture, including consideration of the service treatment records, the length of time since service, the observable nature of the symptoms and potential intercurrent causes (such as the stress of carrying a camera around one's neck for years), the Veteran's cervical spine disability is not the result of a facial scar or accident that caused same, during active duty service, or to any other service-connected disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Neither the lay evidence nor the medical evidence separately, or in combination, rises to the level of equipoise regarding the Veteran's claim for service connection for a cervical spine disability.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  

Accordingly, given the record before it, the Board finds that the evidence against the claim for a cervical spine disability is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a cervical spine disability must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


